DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the ring” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the ring” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casasanta (20060128508).

 	Regarding claim 1, Casasanta (Figures 1-8) teaches an apparatus for attachment to a hockey stick shaft, comprising: 5an elongated body (Fig. 1, Part No. 26) having a first end, a second end, a longitudinal axis (28) (Para. 0033) extending between the first end and the second end and four faces (See fig. 1, 8) (Para. 0036, 0047); a connector (Fig. 1 and 8, Part No. 16) (Para. 0029-0030, 0044) at the second end for connecting the elongated body to a hockey stick shaft (80); a raised grip profile (Fig. 1-2, Part No. 22) on the elongated body in an intermediate position between the 10first end and the second end, the raised grip profile (22) being in an oblique angular orientation relative to longitudinal axis (28) of the elongated body and being on each of the four faces (See fig. 1-2, 8).  


	Regarding claim 2, Casasanta (Figures 1-8) teaches the raised grip profile (22) defines a ring which encircles that elongated body (26) (See fig. 1-2, 8).  
 	It is noted that applicant’s specification (Para. 0018) discloses: “raised grip profile 22 defines a ring 24 which encircles all25 four faces of elongated body 12.” As shown in applicant’s drawings, the claimed “ring” is a portion of the grip that extends away from a grip surface and around the grip surface. The prior art of Casasanta teaches a ring (Fig. 1-2, Part No. 22) (that is a raised grip profile that encircles faces of the grip) that extends away from a grip surface and around the grip surface. 


	Regarding claim 3, Casasanta (Figures 1-8) teaches an enlarged knob (Fig. 1, Part No. 30) is positioned at the first end (See Fig. 1, 8).  


	Regarding claim 4, Casasanta (Figures 1-8) teaches the connector (16) is a male member which is inserted into a female aperture in a hockey stick shaft (Fig. 8, Part No. 80) (Para. 0044).  

 
	Regarding claim 8, Casasanta (Figures 1-8) teaches in combination with a hockey stick (Fig. 8, Part No. 80) and wherein the elongated 30body (26) is positioned at a remote end of a hockey stick shaft (See Fig. 8) (Para. 0043-0045).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Casasanta in view of Clarke (20180272207).

	Regarding claim 5, Casasanta (Figures 1-8) teaches an apparatus for attachment to a hockey stick shaft, comprising: 5a connector (Fig. 1 and 8, Part No. 16) (Para. 0029-0030, 0044) at the second end for connecting the elongated body to a hockey stick shaft (80).
Casasanta does not teach the connector is a female aperture which overlies the hockey stick shaft.  
 	Clarke (Figures 1-8) teaches the connector is a female aperture (Fig. 5, Part No. 121) (Para. 0049) which overlies the hockey stick shaft.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Casasanta with the connector is a female aperture which overlies the hockey stick shaft as taught by Clarke as a means of providing an opening at an end of a sports grip for attaching the sports grip to a shaft of a hockey stick (Clarke: Para. 0049).


	Regarding claim 9, Casasanta (Figures 1-8) teaches an apparatus for attachment to a hockey stick shaft in combination with a hockey stick (Fig. 8, Part No. 80). 
 	Casasanta does not teach the elongated body is positioned in an intermediate position on the hockey stick elongated shaft. 
	Clarke (Figures 1-8) teaches the elongated body (100) is positioned in an intermediate position on the hockey stick elongated shaft (See fig. 1) (Para. 0024).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Casasanta with the elongated body is positioned in an intermediate position on the hockey stick elongated shaft as taught by Clarke as a means of providing a sports stick grip at a central portion of a hockey stick shaft (Clarke: Para. 0024).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Casasanta.

	Regarding claim 6, Casasanta (Figures 1-8) teaches the design of the oblique angular orientation of the ring can vary (Para. 0035).
 	Casasanta does not teach the oblique angular orientation of the ring is between 2530 and 60 degrees relative to longitudinal axis of the elongated body.  
 	It is noted that the different between the claimed apparatus and the prior art is the claimed angular orientation of the ring. Casasanta (Figures 1-8) teaches the design of the oblique angular orientation of the ring can vary (Para. 0035). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Casasanta with the oblique angular orientation of the ring is between 2530 and 60 degrees relative to longitudinal axis of the elongated body as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 7, Casasanta (Figures 1-8) teaches the design of the oblique angular orientation of the ring can vary (Para. 0035).
 	Casasanta does not teach the oblique angular orientation of the ring is 45 degrees. 
	It is noted that the different between the claimed apparatus and the prior art is the claimed angular orientation of the ring. Casasanta (Figures 1-8) teaches the design of the oblique angular orientation of the ring can vary (Para. 0035). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Casasanta with the oblique angular orientation of the ring is 45 degrees as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Casasanta in view of Tucker (6500079).

5 	Regarding claim 10, Casasanta (Figures 1-8) teaches an apparatus for attachment to a hockey stick shaft in combination with a hockey stick (Fig. 8, Part No. 80).
 	Casasanta does not teach a first apparatus has the elongated body positioned at a remote end of a hockey stick shaft and a second apparatus has the elongated body positioned in an intermediate position on the hockey stick shaft.
 	Tucker (Figures 1-12) teaches a first apparatus (Fig. 8, Part No. 806) (Fig. 9, Part No. 906) has the elongated body positioned at a remote end of a hockey stick shaft and a second apparatus (Fig. 8, Part No. 808) (Fig. 9, Part No. 908) has the elongated body positioned in an intermediate position on the hockey stick shaft (Col. 6, Lines 25-35; Col. 12, Lines 47-60; Col. 13, Lines 1-16).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Casasanta with a first apparatus has the elongated body positioned at a remote end of a hockey stick shaft and a second apparatus has the elongated body positioned in an intermediate position on the hockey stick shaft as taught by Tucker as a means of placing sports grips to correspond to areas in which most players place their hands (Tucker: Col. 6, Lines 25-35).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                         /EUGENE L KIM/ Supervisory Patent Examiner, Art Unit 3711